               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )    Case No. 1:19mj00057
                                           )
JAMES L. JORDAN,                           )          ORDER
    Defendant,                             )


      Pursuant to 18 U.S.C. §§ 4241(b) and 4247(b), the court previously ordered
that the defendant be detained for psychiatric or psychological examination to
determine competency. The report of that examination has now been received by
the court, which report advises that the defendant is incompetent to understand the
nature and consequences of the proceedings in this court and to assist properly in
his defense. A hearing on this issue was held on July 3, 2019, at which time
counsel for both the government and the defendant stated that they wished to rely
on the information contained in this report and did not wish to present any other
evidence.


      Accordingly, based on the evidence before the court, the court finds that the
defendant is mentally incompetent for the charges against him to proceed at this
time. Pursuant to 18 U.S.C. 4241(d)(1), it is ORDERED that the defendant is
committed to the custody of the Attorney General to be hospitalized for treatment
in a suitable mental health facility for a reasonable period of time, not to exceed
four months, as is necessary to determine whether there is a substantial probability
that in the foreseeable future the defendant will attain the capacity to permit the
charges against him to proceed.




Case 1:19-mj-00057-PMS Document 47 Filed 07/08/19 Page 1 of 2 Pageid#: 154
      The court ORDERS that the Bureau of Prisons designate the facility to which
the defendant will be transferred forwith and recommends that the defendant be
designated to the Federal Medical Center at Butner, North Carolina.


      At the conclusion of this period the treating psychiatrist or psychologist shall
report his/her findings to this court as to the following:


              1. Whether the defendant is suffering from a mental disease or
      defect rendering him mentally incompetent to the extent that he is
      unable to understand the nature and consequences of the proceedings
      against him or assist properly in his defense; and
              2. If so, whether there is a substantial probability that in the
      foreseeable future the defendant will attain the capacity to permit him
      trial to proceed.

      The report shall be SEALED by the Clerk upon receipt with a copy provided
to all counsel of record.


      The Clerk is directed to send copies of this Order to all counsel of record and
the U.S. Marshals Service.


      ENTERED: July 8, 2019.

                                        /s/   Pamela Meade Sargent
                                        UNITED STATES MAGISTRATE JUDGE




                                              2




Case 1:19-mj-00057-PMS Document 47 Filed 07/08/19 Page 2 of 2 Pageid#: 155
